NOT FOR PUBLICATION



                                UNITED STATES DISTRICT COURT
                                DISTRICT OF THE VIRGIN ISLANDS
                                     DIVISION OF ST. CROIX

    UNITED STATES of AMERICA,

      v.
                                                                    Cr. No. 17-23
    AESHA RIVERS,
                                                                    OPINION
                       Defendant.

THOMPSON, U.S.D.J. 1

                                         INTRODUCTION

           This matter comes before the Court on the Motion by Defendant Aesha to suppress

statements she made to federal agents after her arrest. (ECF No. 54) The United States of

America (the “Government”) opposes. (ECF No. 55.) The Court has decided the Motion on the

written submissions of the parties and after an evidentiary hearing conducted March 1, 2019. For

the reasons stated below, Defendant’s Motion is denied.

                                          BACKGROUND

           Defendant has a Bachelor’s Degree in Political Science and had an extensive career in the

National Guard. She served in the National Guard for approximately twenty years, eventually

attaining the rank of Major.

           On June 12, 2017 around 7:00 AM, a group of about eight agents—all male except for

Special Agent Gina Galle—executed a warrant for Defendant’s arrest at her house. Six agents




1
  The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation.
                                                   1
were stationed at the front of the house, all with guns drawn and held around the hip level.

According to Agent Galle, a female, the Agents were positioned so that only one would have

been visible to Defendant when she opened the door.

       Defendant, a female, was in the shower and therefore did not answer the door for around

three minutes. When Defendant opened the door, she was wearing only a towel or bathrobe.

Agent Galle went inside to help Defendant get dressed, and Defendant dressed in front of Agent

Galle. After she was dressed, she was arrested and handcuffed. Agent Galle and Special Agent

Chris McGrath drove Defendant to the Homeland Security Investigations (“HSI”) station, about

a ten-minute trip. Upon arrival at the station, Defendant’s handcuffs were removed, she was

processed, and she was asked if she needed to eat or use the restroom.

       Twenty to thirty minutes after arriving at the station, Defendant was brought into a break

room that was roughly 8-by-10 feet. Defendant, Agent Galle, and Agent McGraff sat around a

table. (Video, Ex. 3.) Agent McGraff read Defendant a “Statement of Rights” containing

standard Miranda warnings. (Video 0:17–55; see also Waiver, Ex. 2.) Agent McGraff then

asked, “Do you understand your rights?” to which Defendant replied “yes” and nodded. (Video

0:55–58.) He then asked, “Do you wish to talk to us today?” and Defendant again said “yes” and

nodded. (Id. 0:58–1:01.) Agent McGraff showed Defendant a form that included the Statement

of Rights and a Waiver that read, “I have had the above statement of my rights read and

explained to me and I fully understand these rights. I waive them freely and voluntarily, without

threat or intimidation and without any promise of reward or immunity.” (Waiver.) Agent

McGraff told Defendant to “read the waiver and fill in the blanks.” (Video 1:02–15.) He then

asked if she had any questions (Id. 1:16–18.) Defendant asked, “I have to read?” (Id. 1:18–19.)

Agent Galle then showed Defendant where to fill in the blank spaces on the form. (Id. 1:20–23.)



                                                 2
       Defendant could be observed reading the form containing the Statement of Rights and the

Waiver. (Id. 1:24–2:17.) She read this form for approximately nine seconds 2 before filling out

and signing the Waiver. (Id.; Waiver.) Defendants Andrews and Galle signed as witnesses.

(Waiver.) Defendant then answered the Agents’ questions for about ten minutes.

       On February 8, 2019, Defendant filed a Motion to Suppress the statements she made,

arguing that her Miranda waiver was invalid and that the statements she made were involuntary.

(ECF No. 54.) The Government opposed the Motion on February 12, 2019. (ECF No. 55.) The

Court held an evidentiary hearing on this matter on March 1, 2019.

                                          DISCUSSION

       Defendant’s waiver of her Miranda rights was satisfactory. A waiver of one’s Miranda

rights must be made “knowingly, intelligently, and voluntarily.” U.S. v. Pruden, 398 F.3d 241,

246 (3d Cir. 2005) (citing Miranda v. Arizona, 348 U.S. 436, 444 (1966)). The Court must

consider both (1) whether the waiver was a free choice rather than the product of intimidation,

coercion or deception, and (2) whether it was made with full awareness of the right waived and

the consequences of waiver. Id. (quoting Moran v. Burbine, 475 U.S. 412, 421 (1986)). Here,

both factors are met. Defendant made a choice to waive her rights, and there is no evidence that

anyone threatened her, lied to her, or otherwise coerced that waiver. And she waived her rights

after they were explained to her orally and presented to her in writing, after she had a chance to

ask questions, and after she was observed on video reading a form containing her rights. It is true

that Defendant may have been rattled by the arrival of several federal agents at her house as she

was showering, and she appeared nervous while her rights were explained to her, but these



2
 This is enough time to read the Waiver at a rate of 253 words per minute, an average speed. See
Ronald P. Carver, Word Length, Prose Difficulty, and Reading Rate, 8(2) J. Reading Behav. 193,
199 (1976) (finding the average reading speed to be 248–62 words per minute).
                                                 3
circumstances do not raise to the level of coercion. See Moran, 475 U.S. at 421 (“[T]he record is

devoid of any suggestion that police resorted to physical or psychological pressure to elicit the

statements.”).

        Defendant’s statements to the Agents were also voluntary. A statement that is not “the

product of a rational intellect and a free will” violates the Due Process Clause. Mincey v.

Arizona, 437 U.S. 385, 398 (1978) (quoting Townsend v. Sain, 372 U.S. 293, 307 (1963)). Here,

however, no evidence suggests that Defendant’s intellect was significantly diminished, that her

will was overcome, or that the statements she made were anything less than voluntary. To the

contrary, Defendant has attained a college education and attained a significant rank in the

National Guard, and she appears to have spoken to Agents Galle and McGraff after making the

thoughtful and deliberate choice to do so.

                                         CONCLUSION

        For the reasons stated herein, Defendant’s Motion to Suppress is denied. An appropriate

order will follow.


Date:    3/7/19                                              /s/ Anne E. Thompson
                                                             ANNE E. THOMPSON, U.S.D.J.




                                                 4
